United States Court of Appeals
                     For the First Circuit


No. 16-1621

                           SEAN KING,

                           Petitioner,

                               v.

                    UNITED STATES OF AMERICA,

                           Respondent.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]


                             Before

                  Torruella, Lynch, and Barron,
                         Circuit Judges.



     Judith H. Mizner, Federal Public Defender Office, on brief
for petitioner.
     Seth R. Aframe, Assistant United States Attorney, and
Scott W. Murray, United States Attorney, on brief for respondent.



                          July 10, 2020
          TORRUELLA, Circuit Judge.   Petitioner Sean King ("King")

is currently serving a 300-month sentence in federal prison for

several offenses including bank robbery, in violation of 18 U.S.C.

§ 2113(a), as well as the use of a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A).     Presently,

King petitions for leave to file a second or successive motion

under 28 U.S.C. § 2255 to challenge anew his § 924(c) conviction

and sentence in the district court.   His case presents the single

issue of whether § 2113(a) bank robbery qualifies as a crime of

violence under 18 U.S.C. § 924(c)(3)(A), which is known as the

statute's "force clause." Specifically, King argues that § 2113(a)

bank robbery is not a crime of violence under § 924(c)'s force

clause because it is an indivisible statute setting forth a single

offense that may be violated by alternative means (i.e., by

robbery, extortion, or burglary), which do not necessarily "ha[ve]

as an element the use, attempted use, or threatened use of physical

force against the person or property of another."        18 U.S.C.

§ 924(c)(3)(A).

          Because we determine that § 2113(a) bank robbery is

instead a divisible statute setting forth distinct offenses with

alternative elements, and because under the modified categorical

approach, King's offense of conviction is undoubtedly a crime of




                               -2-
violence under § 924(c)'s force clause, we decline to grant King

the requested second or successive § 2255 relief.

                             I.   Background

             In 2006, King stood trial on a six-count superseding

indictment that charged him with: conspiracy to commit robbery, in

violation of 18 U.S.C. § 371 (Count One); robbery of a credit

union, in violation of 18 U.S.C. § 2113(a) (Count Two); possession

and brandishing of a firearm in furtherance of a crime of violence

(based on his firearm) and the same offense without brandishing

(based on his co-conspirator's firearm), in violation of 18 U.S.C.

§ 924(c)(1)(A)(i), (ii) (Counts Three and Four); and interstate

possession    and   transportation    of   a   stolen   motor   vehicle,    in

violation of 18 U.S.C. §§ 2312-13 (Counts Five and Six).1                  The

jury convicted King on all six counts, and the district court

sentenced him to 360 months' imprisonment.          On direct appeal, we

affirmed King's sentence and all of his convictions except on Count

Four (the § 924(c)(3) charge predicated on his co-conspirator's

firearm).    See United States v. King, 554 F.3d 177, 181, 182 (1st

Cir. 2009) (vacating "the conviction and sentence as to count four,




1  A full recitation of the facts underlying King's convictions
can be found in our opinion dismissing his direct appeal.
See United States v. King, 554 F.3d 177, 178-80 (1st Cir. 2009).


                                     -3-
including        the    associated         $100   special      assessment"     as

"duplicative").

            On April 22, 2010, King filed a pro se motion to vacate

his sentence for the remaining convictions under 28 U.S.C. § 2255,

alleging inter alia, unlawful seizure and improper submission of

evidence by the Government, ineffective assistance of counsel at

trial and on direct appeal, and bias on the part of the district

court judge.       On June 2, 2011, King and the Government filed an

agreement    for       an    amended       sentence    of   twenty-five   years'

imprisonment (300 months), according to which King withdrew his

motion and waived the right to challenge the amended sentence on

direct appeal and collateral attack, except for any "collateral

challenge    based      on    new   legal     principles    enunciated . . . in

Supreme Court or First Circuit case law decided after the date of

this Plea Agreement that have retroactive effect."                 The district

court accepted the agreement and resentenced King to 300 months'

imprisonment.

            Four years later, the Supreme Court decided Johnson v.

United States, 135 S. Ct. 2551, 2557 (2015) (Johnson II), which

held that the "residual clause" of the Armed Career Criminal Act

("ACCA")    --    which      defines   a    "violent    felony"   as   "otherwise

involv[ing] conduct that presents a serious potential risk of

physical injury to another," 18 U.S.C. § 924(e)(2)(B)(ii) -- was


                                           -4-
"unconstitutionally vague."             Based on Johnson II, King applied for

leave to file a second or successive motion under 28 U.S.C.

§ 2255(h)(2).        In relevant part, he argued that his remaining

§ 924(c)(3) conviction (Count Three) and sentence could no longer

stand     because     the    § 924(c)           residual    clause    mimics      the

unconstitutionally vague ACCA residual clause, and his § 2113(a)

bank robbery conviction (the predicate crime of violence) does not

fit the § 924(c) force clause definition of a crime of violence.

See 18 U.S.C. § 924(c)(3)(A).              Because we had already held that

§ 2113(a)     is     categorically          a     crime    of   violence         under

§ 924(c)(3)(A), see, e.g., Hunter v. United States, 873 F.3d 388,

390 n.2 (1st Cir. 2017) ("Because we find that [federal bank

robbery] qualifies as a crime of violence under § 924(c)(3)'s force

clause,     we      need    not        address     [his]    challenge       to    the

constitutionality of the residual clause."), we ordered King to

show cause for "why relief should not be denied" with respect to

his contention that § 2113(a) is not a crime of violence under

§ 924(c)(3)(A).       On October 29, 2018, King responded by laying the

groundwork for his core contention: § 2113(a) bank robbery is not

categorically a crime of violence under the force clause in

§ 924(c)(3)(A)      because,      as    drafted,    the    federal   bank   robbery

statute creates an indivisible, overbroad offense that may be




                                          -5-
committed by alternative means, which do not involve the use,

attempted use, or threatened use of physical force.

           On June 24, 2019, the Supreme Court decided United States

v. Davis, 139 S. Ct. 2319, 2336 (2019), which effectively extended

Johnson II's void-for-vagueness holding to the residual clause in

the definition of a crime of violence in 18 U.S.C. § 924(c)(3)(B),

the more pertinent holding for King's purposes.      Following that

decision, on October 28, 2019, we ordered the parties to file

supplemental briefs "address[ing] fully all issues relevant to

[King's] challenge to his § 924(c) conviction under Johnson II and

related precedent, including the impact of the Supreme Court's

recent decision in [Davis]," emphasizing that the parties should

principally confront "the divisibility/overbreadth arguments set

out in [King's] response to the order to show cause."    Our decision

follows the parties' responses.

                          II.   Discussion

A.   Legal Standard

           "Like other federal prisoners seeking to file 'second or

successive' habeas petitions, [King] must obtain certification

from a court of appeals before presenting [a] petition[] to the

district court."   Evans-García v. United States, 744 F.3d 235, 237

(1st Cir. 2014) (citing 28 U.S.C. § 2255(h)(2)).        Absent "newly

discovered evidence," our decision to certify turns on "whether


                                  -6-
the petition 'contain[s] . . . a new rule of constitutional law,

made retroactive to cases on collateral review by the Supreme Court

that was previously unavailable.'" Id. (alteration in original)

(quoting 28 U.S.C. § 2255(h)(2)).             "[A] prima facie showing at the

certification stage is a 'sufficient showing of possible merit to

warrant    a    fuller   explanation     by    the   district     court.'" Id.

(quoting Rodríguez v. Superintendent, Bay State Corr. Ctr., 139
F.3d 270, 273 (1st Cir. 1998)).         "The question . . . is not whether

the petition has merit, but instead 'whether it appears reasonably

likely' that the petition satisfies the gatekeeping requirements

for filing a second or successive petition."                 Pakala v. United

States, 804 F.3d 139, 139 (1st Cir. 2015) (quoting Evans-García,
744 F.3d at 237).

               At the same time, we have observed that "despite its

superficially lenient language, the [prima facie] standard erects

a high hurdle."          Moore v. United States, 871 F.3d 72, 78 (1st

Cir. 2017) (alteration in original) (quoting Rodríguez, 139 F.3d

at 273).       Indeed, even where a petitioner successfully identifies

"a new rule of constitutional law that has been made retroactive

to cases on collateral review by the Supreme Court and that was

previously unavailable," id. at 79-80, we must then "consider the

mixed     question       of   whether     'the       petitioner's     identified

constitutional       rule     . . .     appl[ies]      to   the     petitioner's


                                        -7-
situation,'" id.    at   80    (alterations   in   original)   (quoting

Evans-García, 744 F.3d at 240).        "If it is 'clear as a matter of

law, and without the need to consider contested evidence' that it

does not," we will deny the application. Id. (quoting Evans-García,
744 F.3d at 240).

            Here, the Government concedes that Davis has announced

a new rule of constitutional law that both applies retroactively

and was previously unavailable.        The operative analysis thus turns

on whether King has made the requisite prima facie showing that

the rule applies to his case.         As we will explain, King fails to

satisfy this habeas gatekeeping standard.

B.   Relevant Statutes

            We begin with a brief review of the statutory provisions

at issue.    "Section 924(c) makes it a crime for 'any person [to],

during and in relation to any crime of violence . . . use[] or

carr[y] a firearm, or [to], in furtherance of any such crime,

possess[] a firearm[.]'"         United States v. Cruz-Rivera, 904 F.3d
63, 65 (1st Cir. 2018) (alterations in original) (quoting 18 U.S.C.

§ 924(c)(1)(A)).      Section 924(c) then offers two definitions for

the term "crime of violence":

        an offense that is a felony and (A) has as an element
        the use, attempted use, or threatened use of physical
        force against the person or property of another, or
        (B) that by its nature, involves a substantial risk
        that physical force against the person or property of


                                     -8-
       another may be used in the course of committing the
       offense.

18 U.S.C. § 924(c)(3)(A), (B) (emphasis added).   The first clause

is known as the "force clause."   See Cruz-Rivera, 904 F.3d at 65

(citing United States v. Rose, 896 F.3d 104, 106 (1st Cir. 2018)).

The second is the so-called "residual clause," see id., which as

we have explained, the Supreme Court invalidated in Davis.    Thus,

to qualify as a crime of violence per § 924(c), an offense must

now satisfy the definition of the statute's force clause.       With

respect to the force clause, the Supreme Court has made clear that

"'physical force' means violent force -- that is, force capable of

causing physical pain or injury to another person."     Johnson v.

United States, 559 U.S. 133, 140 (2010) (Johnson I).

          Section 2113(a) bank robbery is the predicate crime of

violence for King's § 924(c) conviction.   See 18 U.S.C. § 2113(a).

In full, this federal bank robbery statute provides:

       Whoever, by force and violence, or by intimidation,
       takes or attempts to take, from the person or presence
       of another, or obtains or attempts to obtain by
       extortion any property or money or any other thing of
       value belonging to, or in the care, custody, control,
       management, or possession of, any bank, credit union,
       or any savings and loan association; or

       Whoever enters or attempts to enter any bank, credit
       union, or any savings and loan association, or any
       building used in whole or in part as a bank, credit
       union, or as a savings and loan association, with
       intent to commit in such bank, credit union, or in
       such savings and loan association, or building, or
       part thereof, so used, any felony affecting such

                               -9-
         bank, credit union, or such savings and loan
         association and in violation of any statute of the
         United States, or any larceny--

         Shall be fined under this title or imprisoned not
         more than twenty years, or both.
Id.    Here, the parties train their eyes on the "taking" (robbery),

"extortion" (extortion), and "entering" (burglary) clauses of the

statute in their dispute as to whether these clauses constitute

alternative means of committing a single offense or alternative

elements of distinct offenses.

C.    Crime of Violence Analysis

              Because qualification as a crime of violence is a complex

and formulaic question of law, we lay out in detail the procedures

that   guide    our   analysis.      To    determine   whether     the   offense

described in § 2113(a) qualifies as a crime of violence under

§ 924(c)(3)(A), we must first decide whether the criminal statute

of the predicate offense is indivisible or divisible.               See United

States   v.    Faust,   853 F.3d 39,    51-52   (1st    Cir.   2017).     An

indivisible statute contains a single set of elements that may

"enumerate[] various factual means of commi[ssion]."                 Mathis v.

United States, 136 S. Ct. 2243, 2249 (2016).                  By contrast, a

divisible statute "sets out one or more elements of the offense in

the alternative -- for example, stating that burglary involves

entry into a building or an automobile."                   Descamps v. United

States, 570 U.S. 254, 257 (2013).

                                     -10-
             We     employ      the   categorical     approach      to     dissect

indivisible statutes, under which "we consider the elements of the

crime of conviction, not the facts of how it was committed, and

assess   whether      violent     force   is   an   element    of   the    crime."

Cruz-Rivera, 904 F.3d at 66 (quoting United States v. Taylor, 848
F.3d 476, 491 (1st Cir. 2017)).           If "the minimum criminal conduct

necessary to sustain a conviction" involves the use, attempted

use, or threatened use of physical force against the person or

property of another, then the offense qualifies as a crime of

violence under § 924(c)(3)(A).            Aguiar v. Gonzáles, 438 F.3d 86,

89 (1st Cir. 2006) (quoting Chery v. Ashcroft, 347 F.3d 404, 407

(2d Cir. 2003)).       On the other hand, when a statute is divisible,

and   when   some    of   the    alternative    elements      require     the   use,

attempted use, or threatened use of physical force while others do

not, then we employ the so-called "modified" categorical approach.

Descamps, 570 U.S. at 257.            Under this approach, we look to a

specific subset of materials, including the indictment and jury

instructions, to determine which of the enumerated alternatives

within the statute constituted the actual crime of conviction.

See Mathis, 136 S. Ct. at 2249.            Under the modified categorical

approach, if the crime of conviction involves the use, attempted

use, or threatened use of physical force against the person or

property of another, then the offense qualifies as a crime of


                                       -11-
violence under § 924(c)'s force clause.                 See Faust, 853 F.3d

at 52.

            Accordingly, when we confront "a statute that lists

alternatives, [we] must first determine 'whether [the statute's]

listed items are elements or means'" before we can decide whether

to apply the categorical or modified categorical approach. Id.

(quoting Mathis, 136 S. Ct. at 2256).          In general, "[a]n element

is a 'constituent part[] of a crime's legal definition' that a

jury must find to be true to convict the defendant."              United States

v. Butler, 949 F.3d 230, 234 (5th Cir. 2020) (second alteration in

original)   (quoting   Mathis,    136   S.   Ct.   at    2248).        Means,    by

contrast, are the different ways that a single element of a crime

may be committed; and unlike elements, the government need not

prove a particular means to obtain a conviction (any of the listed

means will do).   See Mathis, 136 S. Ct. at 2249.

            Determining   whether    alternatives        within    a    criminal

statute are elements or means "need not be difficult," Faust, 853
F.3d at 52 (citing Mathis, 136 S. Ct. at 2256), so long as we

follow the rules of thumb outlined by the Supreme Court, see

Mathis, 136 S. Ct. at 2256-57.          First, "the statute on its face

may resolve the issue." Id. at 2256.       Indeed, the text and

structure of the statute itself will often serve as the primary

authority on whether an alternative is an element or a means.                   See


                                    -12-
Butler, 949 F.3d at 234; see also United States v. Vidal-Reyes,

562 F.3d 43, 50 (1st Cir. 2009) ("In interpreting the meaning of

the statute, our analysis begins with the statute's text.").               For

example, "[i]f statutory alternatives carry different punishments,

then . . . they must be elements."           Mathis, 136 S. Ct. at 2256

(citing    Apprendi    v.   New   Jersey,   530 U.S. 466,   490   (2000)).

"Conversely, if a statutory list is drafted to offer 'illustrative

examples,' then it includes only a crime's means of commission."
Id. (quoting United States v. Howard, 742 F.3d 1334, 1348 (11th

Cir. 2014)).    And in some cases, "a statute may itself identify

which things must be charged (and so are elements) and which need

not be (and so are means)." Id.

            Second, courts may look to precedent interpreting the

statute.    See Mathis, 136 S. Ct. at 2256.              "If a precedential

. . . court decision makes clear that a statute's alternative

phrasing   simply     lists   'alternative   [means]     of   committing   one

offense,' such that 'a jury need not agree' on which alternative

[means] the defendant committed in order to sustain a conviction,

then the statute is not divisible."          United States v. Gundy, 842
F.3d 1156, 1163 (11th Cir. 2016) (citing Mathis, 136 S. Ct. at

2256).    Certainly, "[w]hen a ruling of that kind exists, a [court]

need only follow what it says."          Mathis, 136 S. Ct. at 2256.




                                     -13-
                 Tracking this framework, King contends that § 2113(a)

bank robbery is not a crime of violence.              His argument proceeds

in   two    parts.       First,   he   says,    § 2113(a)   bank   robbery   is

indivisible, setting forth separate means of commission (i.e., by

force or violence, intimidation, extortion, or burglary), and

therefore we must apply the categorical approach.                  And second,

according to King, applying the categorical approach, § 2113(a)

bank robbery does not qualify as a crime of violence because it is

overbroad, meaning that the "least culpable conduct" that the

statute penalizes (i.e., extortion and burglary) does not have as

an element the use, attempted use, or threatened use of physical

force.      Because we find that § 2113(a) is divisible and that,

under      the    modified   categorical      approach,   King's   offense   of

conviction qualifies as a crime of violence, we need not attend to

the second thrust of King's argument in holding that he has failed

to make the requisite prima facie showing for second or successive

habeas relief.

                                        1.

                 The divisibility of § 2113(a) is a question of first

impression for our circuit.            As previously mentioned, we have

already held "that federal bank robbery" as defined in § 2113(a)

is categorically a crime of violence "under the force clause of

§ 924(c)(3)."        Hunter, 873 F.3d at 390.      In so holding, we relied


                                       -14-
on United States v. Ellison, 866 F.3d 32, 39 (1st Cir. 2017), in

which we held that bank robbery "by force and violence, or by

intimidation" under § 2113(a) constituted a crime of violence for

the purposes of the career-offender provisions of the United States

Sentencing Guidelines.        See U.S.S.G. § 4B1.2(a).         However, we did

not have occasion in either case to address directly whether

§ 2113(a) is a divisible statute containing alternative elements,

or an indivisible statute containing a single set of elements which

may be satisfied by alternative means.2                 See United States v.

Goodridge, 392 F. Supp. 3d 159, 177 (D. Mass. 2019).

             King   offers    two    theories     for    why   §     2113(a)    is

indivisible. His central argument is that the robbery and extortion

clauses in the first paragraph of § 2113(a) denote "alternative

means   of   committing      one,   indivisible    offense     and    [are]    not




2   This is because in Ellison,

        [t]he parties agree[d] that § 2113(a) sets forth as a
        separate offense 'by force and violence, or by
        intimidation, tak[ing], or attempt[ing] to take, from
        the person or presence of another . . . any property
        or money or any other thing of value belonging to, or
        in the care, custody, control, management, or
        possession of, any bank, credit union, or any savings
        and loan association,' and that [the defendant] was
        convicted of this offense.
866 F.3d at 35. Likewise, in Hunter, we held only that violating
§ 2113(a) "by intimidation" constitutes a crime of violence under
§ 924(c)(3)(A). See 873 F.3d at 390.


                                      -15-
alternative elements of separate offenses."            In other words, King

submits that taking (or attempting to take) anything of value from

a bank either "by force and violence," "by intimidation," or "by

extortion" are three distinct and "equally serious" means of

committing    the   single   crime   of     bank   robbery   See 18   U.S.C.

§ 2113(a).    He bases this contention primarily on his observations

that structurally, these distinct ways of violating the statute

all carry "the same, single penalty," and textually, "[t]here are

no semicolons separating the disjunctive phrases within the first

paragraph."    In support of his indivisibility argument, King also

points out that we have previously referred to these components of

§ 2113(a) as "ways" or "means" (as opposed to elements) in two

decisions: United States v. Almeida, 710 F.3d 437, 440 (1st Cir.

2013) (stating that "[§] 2113(a) can be violated in two distinct

ways: (1) bank robbery, which involves taking or attempting to

take from a bank by force, intimidation, or extortion; and (2)

bank burglary . . . .") (emphasis added); and Ellison, 866 F.3d at

36 n.2 (stating that § 2113(a) "includes both 'by force and

violence, or intimidation' and 'by extortion' as separate means of

committing the offense") (emphasis added).             Lastly, King submits

that his reading aligns with the legislative history of § 2113(a)

because, when Congress amended the statute in 1986 by adding the

extortion language, it aimed to overrule a series of cases holding


                                     -16-
that the Hobbs Act was the appropriate mechanism for prosecuting

bank extortion federally as opposed to § 2113(a).              King contends

that    Congress's   addition   of   extortion     language    by    amendment

(instead of creating a new provision altogether) was intended to

demonstrate that it already recognized extortion "as an available

theory    of   prosecution   inherent       in   § 2113(a)    as    originally

enacted."

            Singing to a similar tune, King argues that the robbery

and burglary clauses "are also alternative means of committing the

single offense proscribed in § 2113(a)."           According to King, this

is so because: "the statute does not explicitly define its clauses

as alternative elements of different offenses"; "both clauses are

contained in the same [subsection] and they carry the same penalty"

(as opposed to the separate offenses listed in § 2113(b), which

carry different penalties from those listed in § 2113(a)); and we

have previously referred to bank burglary as a "distinct way[]" of

violating § 2113(a) in Almeida, 710 F.3d at 440.              King also adds

that any ambiguity as to the divisibility of these clauses should

prompt us to invoke the rule of lenity in his favor.               On balance,

neither of King's theories is persuasive.              We address each in

turn.

            As we have explained, to determine whether the robbery,

extortion, and burglary clauses in § 2113(a) represent alternative


                                     -17-
means as opposed to alternative elements, we begin with the text

of the statute.      See Mathis, 136 S. Ct. at 2256-57; Vidal-Reyes,
562 F.3d at 50.      King correctly observes that § 2113(a) does not

divide the disjunctive list of taking by force or violence,

intimidation, or extortion with semicolons, which indeed can be

used as syntactical markers of alternative elements.             However, the

fact    that   the   language   "or   obtains   or    attempts   to   obtain"

immediately precedes the phrase "by extortion" (as opposed to

"takes, or attempts to take," which relates to the "by force or

violence" and "intimidation") nevertheless suggests that extortion

is not an alternative means of commission. See 18 U.S.C. § 2113(a).

By distinguishing between "take" and "obtain," the syntax of the

first paragraph of § 2113(a) "tracks the common law differences

between the offenses of robbery (a taking against the victim's

will)   and    extortion   (obtaining    with   the   victim's    consent)."

United States v. Vidrine, No. 2:95-cr-482, 2017 WL 3822651, at *7

(E.D. Cal. Sept. 1, 2017); see also Ocasio v. United States, 136
S. Ct. 1423, 1435 (2016).        Indeed, such a linguistic distinction

makes sense, as "robbery and extortion are distinct crimes which

may be committed in ways that do not overlap."            Vidrine, 2017 WL
3822651, at *7; see also United States v. Harris, 916 F.3d 948,

955-56 (11th Cir. 2019) (tracing the history of robbery and

extortion and explaining their differences (citing inter alia


                                      -18-
Wayne R. LaFave, Substantive Criminal Law, §§ 20.3-20.4 (6th ed.

2017))).

            Additionally, the legislative history behind the 1986

amendment      of   § 2113(a)   cuts        against      King's       interpretation.

Congress's intent in adding the extortion language was to resolve

a circuit split as to whether the Hobbs Act, 18 U.S.C. § 1591, or

§ 2113(a) was the preferred channel for prosecuting extortion of

federally insured banks in favor of § 2113(a).                          See H.R. Rep.

99-797, 33 ("The [U.S. House] Committee [on the Judiciary] intends

[through Section 51 of the bill] to overrule those cases holding

that only the Hobbs Act applies, and those cases holding that both

the Hobbs Act and 18 U.S.C. § 2113(a) apply, in order to make 18

U.S.C. § 2113(a) the exclusive provision for prosecuting bank

extortion.").       Hobbs Act robbery and extortion have generally been

treated as separate offenses.               See Ocasio, 136 S. Ct. at 1432

(describing     "Hobbs    Act   extortion"          as    its     own    "substantive

offense"); Evans v. United States, 504 U.S. 255, 263-65 (1992)

(recognizing a distinction between Hobbs Act robbery and extortion

by separating out the offense of extortion "under color of official

right" for elemental analysis).             This substantive distinction has

prompted    several    courts   to    determine          that   the     Hobbs   Act   is

divisible between robbery and extortion.                    See United States v.

Gooch,   850 F.3d 285,   291    (6th    Cir.     2017);    United     States     v.


                                       -19-
O'Connor, 874 F.3d 1147, 1152 (10th Cir. 2017); see also United

States v. Hancock, 168 F. Supp. 3d 817, 821 (D. Md. 2016) (finding

that   "the    Hobbs    Act    is     divisible     as    there   are    two    or   more

alternative sets of elements" en route to the court's conclusion

that   Hobbs    Act    robbery      is    a   crime      of   violence    under      § 924

(c)(3)(A)).      Thus, we merely track Congress's intent as expressed

through the 1986 amendment by extending that same treatment to

§ 2113(a) robbery and extortion.

              Lastly, we are further persuaded by the fact that our

sister circuits have concluded that the robbery and extortion

clauses of § 2113(a) constitute alternative elements rather than

alternative means.          See United States v. Evans, 924 F.3d 21, 28

(2d Cir. 2019) (citing the Ninth Circuit's decision in United

States v. Watson, 881 F.3d 782 (9th Cir. 2018), to hold that

§ 2113(a) bank robbery is categorically a "violent felony" under

the ACCA's force clause); Watson, 881 F.3d at 786 (holding that

§ 2113(a) is a crime of violence under § 924(c)'s force clause

because    "[it]     does     not   contain       one    indivisible     offense"     and

"[i]nstead, it contains at least two separate offenses, bank

robbery and bank extortion"); see also In re Jones, No. 16-14106,

2016 U.S. App. LEXIS 23578, at *12 (11th Cir. July 27, 2016)

(holding      that    armed    bank      robbery    in    violation      of    § 2113(a)

qualifies as a § 924(c)(3)(A) crime of violence notwithstanding


                                           -20-
the   extortion   clause    because    "[e]xtorting      money   from    a    bank

. . . clearly constitutes a separate crime that is not 'armed bank

robbery'").

            Therefore, we do not agree with King that the robbery

and extortion clauses denote alternative means of committing a

single, indivisible offense.              Rather, it is clear from "the

relevant   text   as   well    as   the    structure    and   context    of    the

enactment," Pedraza v. Shell Oil Co., 942 F.2d 48, 51 (1st Cir.

1991), that robbery and extortion under § 2113(a) are alternative

elements of distinct offenses.3

            Similarly, we conclude that the robbery and burglary

clauses    of   § 2113(a)     describe     "different    crimes,   not       . . .

different methods of committing one offense, and are therefore

divisible."     Goodridge, 392 F. Supp. 3d at 178 (internal quotation

marks omitted).     To begin, the text and structure of the statute


3  King points out that in a footnote in Ellison, we referred to
"'by force and violence, or intimidation' and 'by extortion' as
separate means of [violating § 2113(a)]." 866 F.3d at 36 n.2
(emphasis added). However, our analysis in that case was limited
solely to the question of "whether this offense -- violating
§ 2113(a) by 'force and violence, or intimidation' -- qualifies as
a crime of violence under the force clause of the career offender
guideline." Id. at 35 (emphasis added). As such, although King
urges to the contrary, our use of the phrase "separate means" in
Ellison did not mean that § 2113(a) is indivisible. We raised the
separateness of the extortion clause merely to highlight the fact
that although Black's Law Dictionary includes extortion in the
definition of intimidation, the defendant made no argument that
§ 2113(a) intimidation included extortion. See id. at 36 n.2.


                                      -21-
itself     is     the     strongest     evidence     supporting      divisibility.

See Butler, 949 F.3d at 235.            The definitions of bank robbery and

bank burglary are separated into distinct paragraphs by both a

semicolon and the word "or."4            Indeed, several other circuits have

observed that, even though it carries the same statutory penalty

as the robbery clause, the burglary clause clearly sets forth an

alternative set of elements rather than an alternative means of

commission. 5       See id.   at    235-36   (holding      that   defendant   was

properly      sentenced      under    the    ACCA   because    (1)   § 2113(a)   is

divisible with respect to bank robbery and burglary, and (2) the

crime    of     conviction    was     bank   robbery   by   intimidation,    which

qualifies as an ACCA violent felony); United States v. McGuire,

678 F. App'x 643, 645 n.4 (10th Cir. 2017) ("Section 2113(a)



4  This detracts nothing from our finding that the absence of these
syntactical markers in the first paragraph does not necessarily
mean that "by extortion" is an alternative means of committing
bank robbery.
5  King also attempts to equate our characterization of bank
burglary in Almeida as a "distinct way[]" of violating § 2113(a)
with the proposition that bank burglary is simply a means of
violating the statute. The attempt is unavailing. In Almeida,
we did not address the divisibility of § 2113(a); rather, we made
clear "that our reasoning is limited to the question of what
conduct a court may consider in determining the 'most appropriate'
guideline pursuant to application note 1 to [U.S.S.G.] § 1B1.2."
See 710 F.3d at 443. Contextually, the "distinct way" language
is thus also compatible with our present understanding that the
statute contains alternative elements of distinct offenses as
opposed to alternative means of committing a single offense.


                                         -22-
includes at least two sets of divisible elements . . . ."); United

States v. McBride, 826 F.3d 293, 296 (6th Cir. 2016); see also

Kucinski v. United States, No. 16-cv-201, 2016 WL 4444736, at *2

n.3 (D.N.H. Aug. 23, 2016) ("It is clear that the 'entering'

portion of § 2113(a) sets forth a distinct set of elements, and is

divisible under Descamps.").

            Thus,    we   reject   King's    argument   that    §   2113(a)      is

indivisible   between     the   robbery     and   burglary   clauses       of   the

statute.   We now turn to the force clause analysis.

                                      2.

            Because we conclude that § 2113(a) is a divisible statute

setting    forth    alternative    elements,      we   employ   the    modified

categorical approach to determine the offense of conviction, and

whether that offense qualifies as a crime of violence under

§ 924(c)(3)(A).      See Descamps, 570 U.S. at 257.          Pursuant to that

approach, we may consider the indictment and jury instructions

from King's case to identify the crime of conviction.               See Mathis,
136 S. Ct. at 2256.       Here, the superseding indictment charged that

King   "knowingly,    intentionally    and    unlawfully     took     by   force,

violence and intimidation money belonging to" a credit union, and

these were the very same elements listed in the jury instructions.

This is sufficient to establish that King's offense of conviction

was bank robbery, or the taking of money from a credit union "by


                                     -23-
violence or force, or by intimidation," 18 U.S.C. § 2113(a), as

opposed to by extortion or burglary.   And as our precedent already

makes clear, § 2113(a) bank robbery qualifies as a crime of

violence under § 924(c)'s force clause.6     See Hunter, 873 F.3d at

390.    Thus, the rule of constitutional law announced in Johnson

II and its progeny, including Davis, does not provide relief for

King.

           Accordingly, King falls far short of the "high hurdle"

that must be met for this Court to grant the requested second or

successive habeas relief.   See Moore, 871 F.3d at 78.

                         III.   Conclusion

           For the foregoing reasons, we decline to certify King's

application for leave to file a second or successive motion under

18 U.S.C. § 2255.

           DENIED.




6  Because we have determined that § 2113(a) is a divisible statute
and confirmed that the crime of conviction is a crime of violence
under § 924(c)(3)'s force clause, we do not address King's
arguments as to whether the least culpable conduct criminalized by
§ 2113(a) -- extortion and burglary -- involve the use, attempted
use, or threatened use of physical force against the person or
property of another.


                                -24-